405 F.2d 1212
Dan NORTHERN, Appellant,v.STATE OF TEXAS, Appellee.
Misc. No. 1201.
United States Court of Appeals Fifth Circuit.
November 22, 1968.
Rehearing Denied January 7, 1969.

Appeal from the United States District Court for the Southern District of Texas; Woodrow B. Seals, Judge.
Dan Northern, pro se.
Crawford Martin, Atty. Gen., Austin, Tex., for respondent.
ORDER
THORNBERRY, Circuit Judge.
It is ordered that petitioner's pro se application for a certificate of probable cause and for leave to appeal in forma pauperis, filed in the above styled and numbered cause, is hereby denied.
ON PETITION FOR REHEARING
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and GOLDBERG, Circuit Judges.
PER CURIAM:


1
Dan Northern filed a motion for certificate of probable cause with this Court in order to appeal from the judgment of the district court denying his petition for writ of habeas corpus. Pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure, which authorizes submission of such a motion to a single circuit judge, the motion for certificate of probable cause was submitted to the Honorable Homer Thornberry and was denied on November 22, 1968.


2
The motion for rehearing has been carefully considered by this panel and is hereby denied.